        Case 4:18-cv-00280-CRW-CFB Document 25 Filed 10/17/18 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF IOWA

                                              )
WEST LIBERTY FOODS, L.L.C.,                   )
LIBERTY FREE RANGE PURVEYOR,                  )
L.L.C., and LIBERTY FREE RANGE                )
POULTRY, L.L.C.,                              )      Case No. 4: 18-cv-00280
                               )
     Plaintiffs,               )                     UNOPPOSED MOTION FOR AN
                               )                     EXTENSION OF TIME TO
v.                             )                     RESPOND TO THE AMENDED
                               )                     COMPLAINT
BLUE APRON, LLC and BLUE APRON
                               )
HOLDINGS, INC.,
                               )
   Defendants.                 )
                               )



        The Defendants, Blue Apron, LLC and Blue Apron Holdings, Inc., move this Court for

an order extending the deadline to respond to the Amended Complaint until November 14, 2018.

In support thereof, the Defendants state as follows:

        1.         This case was removed from the Iowa District Court for Dallas County. The

Defendants removed this case on August 21,2018.

        2.         The Defendants moved to dismiss the Complaint under Rule 12(b)(6) of the

Federal Rules of Civil Procedure on September 24, 2018.

        3.         Before responding to the Defendants' Motion to Dismiss, the Plaintiffs filed an

Amended Complaint on October 15,2018.

        4.         In light of the Amended Complaint, the Defendants have withdrawn their pending

Motion to Dismiss.

        5.         The Amended Complaint asserts new factual allegations, which must be

addressed in a responsive pleading. The Defendants require additional time to review the

Amended Complaint to formulate a response.


{02062110.DOC}                                    - 1-
        Case 4:18-cv-00280-CRW-CFB Document 25 Filed 10/17/18 Page 2 of 3




         6.      The Parties have conferred about the relief sought here, and the Defendants are

informed that this motion is unopposed. The Defendants have also agreed that the Plaintiffs may

have until December 5, 2018 to respond to a motion to dismiss, if one is filed.

        7.       This extension will not delay any other proceedings in this case. As this case was

removed on August 21, 2018, a scheduling order is not in place and is not required to be in place

until November 19, 2018. See Local Rule 81(b) (setting a 90 day deadline for establishing

discovery deadlines in actions removed from state court).

        WHEREFORE, the Defendants respectfully request that the Court set the deadline for the

Defendants to answer the Amended Complaint or to file a motion to dismiss as November 14,

2018.

                                              THE WEINHARDT LAW FIRM

                                              By     Is/ David N. Pautsch
                                              Mark E. Weinhardt, AT0008280
                                              David N. Pautsch, AT0013223
                                              Elisabeth A. Archer, AT0012638
                                              2600 Grand Avenue, Suite 450
                                              Des Moines, IA 50312
                                              Telephone: (515) 244-3100
                                              mweinhardt@weinhardtlaw.com
                                              dfautsch@weinhardtlaw.com
                                              earcher@weinhardtlaw.com

                                              Jay P. Lefkowitz
                                              Dmitriy Tishyevich
                                              KIRKLAND & ELLIS LLP
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              lefkowitz@kirkland.com
                                              dmitriy.tishyevich@kirkland.com
                                              Telephone: (212) 446-4800
                                              Facsimile: (212) 446-6460
                                              Admitted pro hac vice

                                              ATTORNEYS FOR DEFENDANTS




{020621IO.DOC}                                - 2-
         Case 4:18-cv-00280-CRW-CFB Document 25 Filed 10/17/18 Page 3 of 3




                      PROOF OF SERVICE
The undersigned certifies that the foregoing instrument was
served upon the parties to this action by serving a copy upon each
ofthe attorneys listed below on Oct. 17,2018 by

0    U.S. Mail                    0     FAX
0    Hand Delivered                0    Electronic Mail

0    FedEx/ Overnight Carrier
                                   0    EDMS


David A. Tank
Angela E. Dralle
DORSEY & WHITNEY LLP
801 Grand Avenue, Suite 3900
Des Moines, IA 50309-2790

             Is/ Nissa Maddalone
Signature:




{02062110.DOC}                                             - 3-
